Title: No. 9., 29 December 1787
From: King’s Council of State
To: 



[“An Act of the King’s Council of State, for the encouragement of the Commerce of France with the United States of America,” 29 Dec. 1787, printed above Vol. 12: 468–70 and here omitted. In addition to the parallel-column text employed there, an 8-page official printing with English and French texts in parallel columns (not including the covering letter by Lambert) is in DLC: TJ Papers, 60: 10447–50, with “No. 9.” at head of text and with the colophon “A Paris, de L’Imprimerie Royale, 1787.” TJ submitted with his report only the English translation as taken from this official text (Tr in DNA: RG 59, Record of Reports of Thomas Jefferson).]
